DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-21 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 9-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1, 7, and 15, the claim feature of “and wherein each limit quantity of times for at least two of the protocol types of the packet is different from each other” as 

For example the subject matter of each limit quantity being based on the two protocol types of the packet is not described in the specification. The applicant states that support for the subject matter of the claim feature is found in at least paragraphs 7, 10, and 30 of the applicant’s disclosure (i.e., see Pg. 9 of the remarks). However paragraphs 7, 10, and 30 of the applicants disclosure discloses that the limit quantities of times is based on at least two of the plurality of packet types being different from each other (see Para 7 of applicants specification i.e., “The packet type is one of a plurality of (at least two) packet types, and limit quantities of times for at least two of the plurality of packet types are different from each other. The packet type of the packet may be determined based on a type field of the packet. The limit quantity of times for the packet type of the packet may be preset by the processor based on the packet type, or may be configured by the processor based on the type of the packet in real time”).  Therefore paragraph 7 of the applicant’s disclosure does not describe the subject matter of “and wherein each limit quantity of times for at least two of the protocol types of the packet is different from each other” as claimed in claims 1, 7, and 15.

Paragraph 10 of the applicants disclosure discloses i.e., “the plurality of packet types include a voice packet and/or a video packet, and the plurality of packet types 

Therefore paragraph 10 of the applicant’s disclosure does not describe the subject matter of “and wherein each limit quantity of times for at least two of the protocol types of the packet is different from each other” as claimed in claims 1, 7, and 15. 

Paragraph 30 of the applicants disclosure discloses “limit quantities of times for at least two of the plurality of packet types are different from each other”. Therefore paragraph 30 of the applicant’s disclosure does not describe the subject matter of “and wherein each limit quantity of times for at least two of the protocol types of the packet is different from each other” as claimed in claims 1, 7, and 15. 

The dependent claims 2-6, 9-14, and 16-21 which depend from the independent claims 1, 7, and 15 are further rejected under 35 U.S.C. 112(a) based at least on their dependence to the independent claims 1, 7, and 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

2.	Claims 1-5, 7, 9-13, and 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US (2016/0056927) in view of Park et al. US (2003/0098992), further in view of McDysan et al. US (2005/0117576), and further in view of Kemp USP (6,621,799).  

Regarding Claim 1, Liu discloses a packet retransmission method, comprising: obtaining, by a processor (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B which may be an access point includes Processor 118 & Para’s [0073] & [0148] i.e., Also, embodiments contemplate that base stations 114a and 114b may represent, such as but not limited to…an access point…may include some or all of the elements depicted in Fig. 13B and described herein), a quantity of times for instructing a wireless local area network (WLAN) chip (see Fig. 13B i.e., Transceiver 120 may be a WLAN chip & Para’s [0027-0028] i.e., A WLAN in infrastructure basic service set (IBSS) mode may have an access point (AP) 170 for the basic service set (BSS) and one or more stations (STAs) 190 associated with the AP as depicted by example in Fig. 1, [0034] i.e., AP performs communications over WLAN links including selective retransmission in Fig. 2, [0073] i.e., The device 910 on the wireless link may be an AP which performs retransmission of a lost packet, [0144] i.e., The base station 114b in Fig. 13A may be an access point. In one embodiment, the base station 114b and the WTRUS 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN) [0148] i.e., access point (AP) may include all of the elements depicted in Fig. 13B & [0149] i.e., it will be appreciated that the processor 118 and the transceiver 120 may be integrated together in an electronic package or chip (i.e., “WLAN chip”)) to send a packet using a type field of the packet (see Para’s [0052-0053] i.e., The MAC layer 720 may locate the payload of the MPDU that has been lost, [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet, [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet) during failure of the WLAN to send the packet, (see Para’s [0008] i.e., A device may retransmit, at the MAC layer, a packet that has failed transmission, [0039] i.e., On the transmitting station side, if no ACK is received for a transmitted data frame, for example, due to transmission error or collision (i.e., “failure of the WLAN to send the packet”), the 802.11 MAC may retransmit the data frame (e.g., until an ACK is received, a predetermined time period expires or a maximum number of transmission attempts may be reached (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit)…The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit). The predetermined number of retransmission attempts may be configurable in the 802.11 MAC and may be, for example, set to 7 for the non-HCF case or 4 for the HCF case. Retransmission may be employed by 802.11 to deal with transmission errors in each transmission attempt, [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit (e.g., 7 retries in IEEE 802.11) is reached (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit), [0074] i.e., The device 1010 may perform MAC layer retransmission after reaching the maximum retransmission limit locally (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit)). 

Wherein the type field indicates a packet type of the packet, (see Para [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”), [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”))

and wherein the packet type comprises a protocol type of the packet (see Para [0054] i.e., The MAC layer 720 may look at the protocol field of a packet header. The protocol field may indicate UDP (i.e., “protocol type”) & [0059])

that is selected from at least two different protocols, (see Para’s [0054] i.e., protocol field of packet indicates UDP (i.e., “different protocol”), [0059] i.e., UDP, [0068] i.e., A MAC layer may handle packet loss of TCP (i.e., “different protocol”) packets…The MAC layer may identify an MPDU that carries IP/TCP payload (e.g., by deep packet inspection) (i.e., “different protocol”)  & [0074] i.e., The MAC layer of the device 1010 may handle TCP (i.e., “different protocol”) packet losses).

and reinstructing, by the processor (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B i.e., Processor 118 will reinstruct transceiver chip 120 to perform the retransmission & Para’s [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet after a retry limit is reached & [0149] i.e., The processor 118 may perform signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the WTRU 102 to operate in a wireless environment…The processor 118 may be coupled to the transceiver 120, & [0152] i.e., The transceiver 120 may be configured to modulate the signals that are to be transmitted) the WLAN chip (see Fig. 13B i.e., transceiver 120) to send the packet when the quantity of times is less than a first limit quantity of times, (see Para’s [0039] i.e., On the transmitting station side, if no ACK is received for a transmitted data frame, for example, due to transmission error or collision (i.e., “failure of the WLAN to send the packet”), the 802.11 MAC may retransmit the data frame (e.g., until an ACK is received, a predetermined time period expires or a maximum number of transmission attempts may be reached (i.e., “quantity of times is less than a first limit quantity of times”).…The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts (i.e., “quantity of times is less than a first limit quantity of times”). The predetermined number of retransmission attempts may be configurable in the 802.11 MAC and may be, for example, set to 7 for the non-HCF case or 4 for the HCF case. Retransmission may be employed by 802.11 to deal with transmission errors in each transmission attempt, & [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit (e.g., 7 retries in IEEE 802.11) is reached (i.e., “quantity of times is less than a first limit quantity of times”) & [0074] i.e., The device 1010 may perform MAC layer retransmission after reaching the maximum retransmission limit locally (i.e., “quantity of times is less than a first limit quantity of times”)) 

of a first type field (see Para [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”), [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”)) for a first packet type of the packet (see Para’s [0005] i.e., video packet associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0073-0074], & [0077] i.e., Packet retry limit (i.e., includes a “first packet type”) may be determined based on video gaming traffic differentiation. Video gaming traffic (i.e., includes packets) may be differentiated based on a priority assigned to various traffic data (i.e., “packet type”). The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “packet type”)…Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class (i.e., “packet type”) may use a larger predetermined (e.g., maximum) retry limit).

wherein one of a plurality of packet types comprises the first packet type, (see Para’s [0005] i.e., video packet (i.e., “first packet type”) associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0073-0074], & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation (i.e., includes “plurality of packet types”). Video gaming traffic (i.e., includes packets) may be differentiated based on a priority assigned to various traffic data (i.e., includes “plurality of packet types”). The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “plurality of packet types”) …Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11) (i.e., “plurality of packet types”). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit).

and wherein each limit quantity of times for at least two of the types of the packet is different from each other, (see Para [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation (i.e., packet retry limit includes “limit quantity of times for at least two packet types”). Video gaming traffic (i.e., includes packets) may be differentiated based on a priority assigned to various traffic data. The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “at least two of the packet types”)…Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit (i.e., different retry limits according to priority of packets of the traffic)).

Liu does not disclose the claim feature of wherein each limit quantity of times for at least two of the protocol types of the packet is different from each other. However the claim feature would be rendered obvious in view of Park et al. US (2003/0098992).
Park discloses a respective limit quantity of times for at least the UDP protocol type of the packet is used for retransmission of UDP data (see Para’s [0025] i.e., when the status of the channel transmitting the IP/UDP/RTP data is below a lowest threshold, the retransmission unit retransmits each IP/UDP/RTP data according to lower retransmission times (e.g., a lower number of/less frequent retransmissions) than pre-set retransmission times (i.e., “limit quantity of times” for UDP protocol is used) for the IP/UDP/RTP data. Conversely, retransmits the IP/UDP/RTP according to higher retransmission times (e.g., a higher number of/more frequent retransmissions) than the pre-set retransmission times (i.e., “limit quantity of times” for UDP protocol is used)  & [0035])

i.e., “limit quantity of times”) for the retransmission of the UDP data is determined in consideration of the monitored status of the channel (see Para [0025]), so that retransmissions can be appropriately carried out with respect to the characteristics of the data so that the data that is more influential/important/critical to restoration in case of damage/loss can be transmitted and received more stably (reliably)   (see Para’s [0013] i.e., conventionally, retransmission of damaged packets was carried out by applying a standardized retransmission method with respect to all of the data, regardless of the transmission medium and bandwidth, [0025], & [0069])

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the teachings of Liu who discloses the limit quantity of times used for the types of packets that is selected from at least two different protocols from TCP and UDP as disclosed in Liu to be modified to be based on the protocol types of the packet according to the teachings of Park who discloses using a respective limit quantity of times for at least the UDP protocol type of the packet which is used specifically for retransmission of the UDP data because the motivation lies in Park that retransmissions can be appropriately carried out (controlled) with respect to the characteristics of the data so that the data that is more influential/important/critical to restoration in case of damage/loss can be transmitted and received more stably.    

The combination of Liu in view of Park does not disclose further using a respective limit quantity of times for at least the TCP protocol type of the packet of the at least two protocol 

McDysan using a respective limit quantity of times for at least the TCP protocol type of a packet (see Para [0080] i.e., If a TCP state machine detects that a particular active TCP session has had a number of transmissions in excess of an established retransmission threshold, reporting interface 102 sends a message notifying message processor 122 of external processor 42 that the TCP retransmission threshold has been exceeded, thus indicating that the TCP session has failed, & [0086] i.e., TCP retransmission notification threshold).

(McDysan suggests If a TCP state machine detects that a particular active TCP session has had a number of transmissions in excess of an established retransmission threshold, reporting interface 102 sends a message notifying message processor 122 of external processor 42 that the TCP retransmission threshold has been exceeded, thus indicating that the TCP session has failed, (see Para [0080])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the limit of quantity of times disclosed in Liu in view of Park to further use a respective limit quantity of times for at least the TCP protocol type of a packet such as the TCP retransmission threshold used for a particular active TCP session as disclosed in the teachings of McDysan because the motivation lies in McDysan for properly indicating that a TCP session has failed when a TCP state machine detects that the particular active 

While Park suggests using a limit of quantity of times for at least the UDP protocol type of the packet with a higher retransmission number (Park, see Para [0025]), the combination of Liu in view of Park, and further in view of McDysan does not disclose the limit quantity of times for at least the two of the protocol types is different from each other. However the claim feature would be rendered obvious in view of Kemp USP (6,621,799).  

Kemp discloses using a limited number of retransmissions for the TCP/IP protocol which is a reliable communication protocol (see Abstract i.e., The new type of protocol limits the number of retransmissions of unsuccessfully delivered data and may eventually “give up” on successfully delivering particular data and go on sending subsequent data to the destination. When a reliable communication protocol, such as TCP/IP is tunneled between two computers over a virtual connection which uses the new type of semi-reliable protocol (i.e., limited number of retransmission used in TCP), overall error control of data passing between the two components between the two computers involves elements of error control implemented by both the semi-reliable protocol and the reliable protocol & Col. 1 lines 35-65)

(Kemp suggests higher throughput can be achieved when the TCP protocol uses the limited number of retransmissions (see Abstract & Col. 1 lines 35-65), which is a completely reliable protocol while UDP is a completely unreliable protocol (see Abstract i.e., completely unreliable protocol is UDP & Col. 1 lines 19-24 i.e., The TCP protocol provides the reliable and in-sequence delivery of data from one computer to another…The UDP protocol, on the other hand, does not provide reliable or in-sequence delivery of data)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the limit of quantity of times used for at least the UDP protocol type of the packet which may have a higher retransmission number as disclosed in Liu in view of Park, and further in view of McDysan to be different from the limit of quantity of times used for the TCP protocol which uses a limited number of retransmissions as disclosed in the teachings of Kemp which results in each limit quantity of times for at least two of the protocol types of the packet being different from each other because the motivation lies in Kemp for using a limited number of retransmissions for the TCP protocol which is a completely reliable protocol which achieves higher throughput than the UDP protocol which is a completely unreliable protocol. 

Regarding Claim 2, Liu discloses the method of claim 1, further comprising discarding, by the processor (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B i.e., Processor 118 & Para’s [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet after a retry limit is reached & [0148]), the packet when the quantity of times reaches the first limit quantity of times for the first packet type, (see Para’s [0039] i.e., The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts…When a frame has been determined to have failed transmission, the 802.11 MAC sub-layer may drop the frame (i.e., “discarding”) and stop trying & [0073-0074])  

Regarding Claim 3, Liu discloses the method of claim 1, wherein the reinstructing comprises reinstructing, by the processor (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B i.e., Processor 118 will reinstruct transceiver chip 120 to perform the retransmission & Para’s [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet after a retry limit is reached & [0149] i.e., The processor 118 may perform signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the WTRU 102 to operate in a wireless environment…The processor 118 may be coupled to the transceiver 120, & [0152] i.e., The transceiver 120 may be configured to modulate the signals that are to be transmitted) after a wait duration, the WLAN chip to send the packet, (see Para’s [0064] i.e., Retransmission of a lost packet may be delayed, [0065-0066] i.e., retransmission delay time & [0073])  

Regarding Claim 4, Liu discloses the method of claim 1, wherein the packet types comprise a voice packet or a video packet, (see Para’s [0005] i.e., video packet associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0069], [0073-0074], & [0077] i.e., video gaming traffic differentiation).

see Para [0054] i.e., The MAC layer 720 may look at the protocol field of a packet header. The protocol field may indicate UDP, [0059], & [0146]), a Transmission Control Protocol (TCP) packet (see Para [0068] i.e., A MAC layer may handle packet loss of TCP packets), or a management frame, 

and wherein a second limit quantity of times for the voice packet or the video packet (see Para [0077] i.e., packet retry limit for voice traffic packets) is less than a third limit quantity of times for at least one other packet type, (see Para [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation. Video gaming traffic may be differentiated based on a priority assigned to various traffic data. The video gaming traffic may include one or more of the following video, audio, instructions (i.e., “other packet type”) or commands (i.e., “other packet type”)…Video gaming traffic may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands (i.e., “other packet type”) may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit, (i.e., second limit quantity of times for audio and video packet type is less than third limit quantity of times for instructions and commands packet type))  

Regarding Claim 5, Liu discloses the method of claim 1, further comprising: indicating, by the processor (see Fig. 13B i.e., processor 118), a retry limit for the first packet type; (see Para’s [0005], [0039] i.e., The predetermined number of transmission attempts may be configurable in the 802.11 MAC (i.e., retry limit will be indicated within the AP for performing retransmission) and may for example, set to 7 for the non-HCF case or 4 for the HCF case & [0073] i.e., The device 910 on the wireless link (e.g., an AP or eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit is reached & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation includes retry limit for video packets of the traffic)

and sending, by the WLAN chip (see Fig. 13B i.e., Transceiver 120 & Para’s [0073], [0148], & [0152]), the packet based on the retry limit for the first packet type, (see Para’s [0039], [0073-0074], & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation includes retry limit for video packets of the traffic)  

Regarding Claim 7, Liu discloses a communications device (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B which may be an access point includes Processor 118 & Para’s [0073] & [0148] i.e., Also, embodiments contemplate that base stations 114a and 114b may represent, such as but not limited to…an access point…may include some or all of the elements depicted in Fig. 13B and described herein), comprising. a wireless local area network (WLAN) chip and a processor coupled to the WLAN chip (see Fig. 13B i.e., Transceiver 120 may be a WLAN chip & Para’s [0027-0028] i.e., A WLAN in infrastructure basic service set (IBSS) mode may have an access point (AP) 170 for the basic service set (BSS) and one or more stations (STAs) 190 associated with the AP as depicted by example in Fig. 1, [0034] i.e., AP performs communications over WLAN links including selective retransmission in Fig. 2, [0073] i.e., The device 910 on the wireless link may be an AP which performs retransmission of a lost packet, [0144] i.e., The base station 114b in Fig. 13A may be an access point. In one embodiment, the base station 114b and the WTRUS 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN) [0148] i.e., access point (AP) may include all of the elements depicted in Fig. 13B & [0149] i.e., it will be appreciated that the processor 118 and the transceiver 120 may be integrated together in an electronic package or chip (i.e., “WLAN chip”)) and configured to: 

Obtain a quantity of times for instructing the WLAN chip (see Fig. 13B i.e., Transceiver 120 may be a WLAN chip & Para’s [0027-0028] i.e., A WLAN in infrastructure basic service set (IBSS) mode may have an access point (AP) 170 for the basic service set (BSS) and one or more stations (STAs) 190 associated with the AP as depicted by example in Fig. 1, [0034] i.e., AP performs communications over WLAN links including selective retransmission in Fig. 2, [0073] i.e., The device 910 on the wireless link may be an AP which performs retransmission of a lost packet, [0144] i.e., The base station 114b in Fig. 13A may be an access point. In one embodiment, the base station 114b and the WTRUS 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN) [0148] i.e., access point (AP) may include all of the elements depicted in Fig. 13B & [0149] i.e., it will be appreciated that the processor 118 and the transceiver 120 may be integrated together in an electronic package or chip (i.e., “WLAN chip”)) to send a packet using a type field of the packet (see Para’s [0052-0053] i.e., The MAC layer 720 may locate the payload of the MPDU that has been lost, [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet, [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet) during failure of the WLAN to send the packet; (see Para’s [0008] i.e., A device may retransmit, at the MAC layer, a packet that has failed transmission, [0039] i.e., On the transmitting station side, if no ACK is received for a transmitted data frame, for example, due to transmission error or collision (i.e., “failure of the WLAN to send the packet”), the 802.11 MAC may retransmit the data frame (e.g., until an ACK is received, a predetermined time period expires or a maximum number of transmission attempts may be reached (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit)…The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit). The predetermined number of retransmission attempts may be configurable in the 802.11 MAC and may be, for example, set to 7 for the non-HCF case or 4 for the HCF case. Retransmission may be employed by 802.11 to deal with transmission errors in each transmission attempt, [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit (e.g., 7 retries in IEEE 802.11) is reached (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit), [0074] i.e., The device 1010 may perform MAC layer retransmission after reaching the maximum retransmission limit locally (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit)).

Wherein the type field indicates a packet type of the packet, (see Para [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”), [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”))

and wherein the packet type comprises a protocol type of the packet (see Para [0054] i.e., The MAC layer 720 may look at the protocol field of a packet header. The protocol field may indicate UDP (i.e., “protocol type”) & [0059])

that is selected from at least two different protocols, (see Para’s [0054] i.e., protocol field of packet indicates UDP (i.e., “different protocol”), [0059] i.e., UDP, [0068] i.e., A MAC layer may handle packet loss of TCP (i.e., “different protocol”) packets…The MAC layer may identify an MPDU that carries IP/TCP payload (e.g., by deep packet inspection) (i.e., “different protocol”)  & [0074] i.e., The MAC layer of the device 1010 may handle TCP (i.e., “different protocol”) packet losses).
 
see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B i.e., Processor 118 will reinstruct transceiver chip 120 to perform the retransmission & Para’s [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet after a retry limit is reached & [0149] i.e., The processor 118 may perform signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the WTRU 102 to operate in a wireless environment…The processor 118 may be coupled to the transceiver 120, & [0152] i.e., The transceiver 120 may be configured to modulate the signals that are to be transmitted) the WLAN chip (see Fig. 13B i.e., transceiver 120) to send the packet when the quantity of times is less than a first limit quantity of times, (see Para’s [0039] i.e., On the transmitting station side, if no ACK is received for a transmitted data frame, for example, due to transmission error or collision (i.e., “failure of the WLAN to send the packet”), the 802.11 MAC may retransmit the data frame (e.g., until an ACK is received, a predetermined time period expires or a maximum number of transmission attempts may be reached (i.e., “quantity of times is less than a first limit quantity of times”).…The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts (i.e., “quantity of times is less than a first limit quantity of times”). The predetermined number of retransmission attempts may be configurable in the 802.11 MAC and may be, for example, set to 7 for the non-HCF case or 4 for the HCF case. Retransmission may be employed by 802.11 to deal with transmission errors in each transmission attempt, & [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit (e.g., 7 retries in IEEE 802.11) is reached (i.e., “quantity of times is less than a first limit quantity of times”) & [0074] i.e., The device 1010 may perform MAC layer retransmission after reaching the maximum retransmission limit locally (i.e., “quantity of times is less than a first limit quantity of times”)) 

of a first type field (see Para [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”), [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”)) for a first packet type of the packet (see Para’s [0005] i.e., video packet associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0073-0074], & [0077] i.e., Packet retry limit (i.e., includes a “first packet type”) may be determined based on video gaming traffic differentiation. Video gaming traffic (i.e., includes packets) may be differentiated based on a priority assigned to various traffic data (i.e., “packet type”). The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “packet type”)…Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class (i.e., “packet type”) may use a larger predetermined (e.g., maximum) retry limit).

wherein the one of a plurality of packet types comprises the first packet type, (see Para’s [0005] i.e., video packet (i.e., “first packet type”) associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0073-0074], & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation (i.e., includes “plurality of packet types”). Video gaming traffic (i.e., includes packets) may be differentiated based on a priority assigned to various traffic data (i.e., includes “plurality of packet types”). The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “plurality of packet types”) …Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11) (i.e., “plurality of packet types”). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit).

and wherein each limit quantity of times for at least two of the types of the packet is different from each other, (see Para [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation (i.e., packet retry limit includes “limit quantity of times for at least two packet types”). Video gaming traffic (i.e., includes packets) may be differentiated based on a priority assigned to various traffic data. The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “at least two of the packet types”)…Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit (i.e., different retry limits according to priority of packets of the traffic)).

Liu does not disclose the claim feature of wherein each limit quantity of times for at least two of the protocol types of the packet is different from each other. However the claim feature would be rendered obvious in view of Park et al. US (2003/0098992).

Park discloses a respective limit quantity of times for at least the UDP protocol type of the packet is used for retransmission of UDP data (see Para’s [0025] i.e., when the status of the channel transmitting the IP/UDP/RTP data is below a lowest threshold, the retransmission unit retransmits each IP/UDP/RTP data according to lower retransmission times (e.g., a lower number of/less frequent retransmissions) than pre-set retransmission times (i.e., “limit quantity of times” for UDP protocol is used) for the IP/UDP/RTP data. Conversely, retransmits the IP/UDP/RTP according to higher retransmission times (e.g., a higher number of/more frequent retransmissions) than the pre-set retransmission times (i.e., “limit quantity of times” for UDP protocol is used)  & [0035])

(Park suggests the retransmission times (i.e., “limit quantity of times”) for the retransmission of the UDP data is determined in consideration of the monitored status of see Para [0025]), so that retransmissions can be appropriately carried out with respect to the characteristics of the data so that the data that is more influential/important/critical to restoration in case of damage/loss can be transmitted and received more stably (reliably)   (see Para’s [0013] i.e., conventionally, retransmission of damaged packets was carried out by applying a standardized retransmission method with respect to all of the data, regardless of the transmission medium and bandwidth, [0025], & [0069])

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the teachings of Liu who discloses the limit quantity of times used for the types of packets that is selected from at least two different protocols from TCP and UDP as disclosed in Liu to be modified to be based on the protocol types of the packet according to the teachings of Park who discloses using a respective limit quantity of times for at least the UDP protocol type of the packet which is used specifically for retransmission of the UDP data because the motivation lies in Park that retransmissions can be appropriately carried out (controlled) with respect to the characteristics of the data so that the data that is more influential/important/critical to restoration in case of damage/loss can be transmitted and received more stably.    

The combination of Liu in view of Park does not disclose further using a respective limit quantity of times for at least the TCP protocol type of the packet of the at least two protocol types. However the claim feature would be rendered obvious in view of McDysan et al. US (2005/0117576) 

McDysan using a respective limit quantity of times for at least the TCP protocol type of a packet (see Para [0080] i.e., If a TCP state machine detects that a particular active TCP session has had a number of transmissions in excess of an established retransmission threshold, reporting interface 102 sends a message notifying message processor 122 of external processor 42 that the TCP retransmission threshold has been exceeded, thus indicating that the TCP session has failed, & [0086] i.e., TCP retransmission notification threshold).

(McDysan suggests If a TCP state machine detects that a particular active TCP session has had a number of transmissions in excess of an established retransmission threshold, reporting interface 102 sends a message notifying message processor 122 of external processor 42 that the TCP retransmission threshold has been exceeded, thus indicating that the TCP session has failed, (see Para [0080])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the limit of quantity of times disclosed in Liu in view of Park to further use a respective limit quantity of times for at least the TCP protocol type of a packet such as the TCP retransmission threshold used for a particular active TCP session as disclosed in the teachings of McDysan because the motivation lies in McDysan for properly indicating that a TCP session has failed when a TCP state machine detects that the particular active TCP session has had a number of transmissions in excess of the established retransmission threshold. 

While Park suggests using a limit of quantity of times for at least the UDP protocol type of the packet with a higher retransmission number (Park, see Para [0025]), the combination of Liu in view of Park, and further in view of McDysan does not disclose the limit quantity of times for at least the two of the protocol types is different from each other. However the claim feature would be rendered obvious in view of Kemp USP (6,621,799).  

Kemp discloses using a limited number of retransmissions for the TCP/IP protocol which is a reliable communication protocol (see Abstract i.e., The new type of protocol limits the number of retransmissions of unsuccessfully delivered data and may eventually “give up” on successfully delivering particular data and go on sending subsequent data to the destination. When a reliable communication protocol, such as TCP/IP is tunneled between two computers over a virtual connection which uses the new type of semi-reliable protocol (i.e., limited number of retransmission used in TCP), overall error control of data passing between the two components between the two computers involves elements of error control implemented by both the semi-reliable protocol and the reliable protocol & Col. 1 lines 35-65)

(Kemp suggests higher throughput can be achieved when the TCP protocol uses the limited number of retransmissions (see Abstract & Col. 1 lines 35-65), which is a completely reliable protocol while UDP is a completely unreliable protocol (see Abstract i.e., completely unreliable protocol is UDP & Col. 1 lines 19-24 i.e., The TCP protocol provides the reliable and in-sequence delivery of data from one computer to another…The UDP protocol, on the other hand, does not provide reliable or in-sequence delivery of data)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the limit of quantity of times used for at least the UDP protocol type of the packet which may have a higher retransmission number as disclosed in Liu in view of Park, and further in view of McDysan to be different from the limit of quantity of times used for the TCP protocol which uses a limited number of retransmissions as disclosed in the teachings of Kemp which results in each limit quantity of times for at least two of the protocol types of the packet being different from each other because the motivation lies in Kemp for using a limited number of retransmissions for the TCP protocol which is a completely reliable protocol which achieves higher throughput than the UDP protocol which is a completely unreliable protocol. 

Regarding Claim 9, Liu discloses the communications device of claim 7, wherein the processor (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B i.e., Processor 118 & Para’s [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet after a retry limit is reached & [0148]) is further configured to discard the packet when the quantity of times reaches the limit quantity of times for the first packet type, (see Para’s [0039] i.e., The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts…When a frame has been determined to have failed transmission, the 802.11 MAC sub-layer may drop the frame (i.e., “discarding”) and stop trying & [0073-0074])  

Regarding Claim 10, Liu discloses the communications device of claim 7, wherein the processor (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B i.e., Processor 118 will reinstruct transceiver chip 120 to perform the retransmission & Para’s [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet after a retry limit is reached & [0149] i.e., The processor 118 may perform signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the WTRU 102 to operate in a wireless environment…The processor 118 may be coupled to the transceiver 120, & [0152] i.e., The transceiver 120 may be configured to modulate the signals that are to be transmitted) is further configured to reinstruct, after a wait duration, the WLAN chip to send the packet, (see Para’s [0064] i.e., Retransmission of a lost packet may be delayed, [0065-0066] i.e., retransmission delay time & [0073]).  

Regarding Claim 11, Liu discloses the communications device of claim 7, wherein the packet types comprise a voice packet or a video packet, (see Para’s [0005] i.e., video packet associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0069], [0073-0074], & [0077] i.e., video gaming traffic differentiation).
wherein the packet types further comprise at least one of a User Datagram Protocol (UDP) packet (see Para [0054] i.e., The MAC layer 720 may look at the protocol field of a packet header. The protocol field may indicate UDP, [0059], & [0146]), a Transmission Control Protocol (TCP) packet (see Para [0068] i.e., A MAC layer may handle packet loss of TCP packets), or a management frame, 

and wherein a second limit quantity of times for the voice packet or the video packet (see Para [0077] i.e., packet retry limit for voice traffic packets) is less than a third limit quantity of times for at least one other packet type, (see Para [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation. Video gaming traffic may be differentiated based on a priority assigned to various traffic data. The video gaming traffic may include one or more of the following video, audio, instructions (i.e., “other packet type”) or commands (i.e., “other packet type”)…Video gaming traffic may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands (i.e., “other packet type”) may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit, (i.e., second limit quantity of times for audio and video packet type is less than third limit quantity of times for instructions and commands packet type))  

Regarding Claim 12, Liu discloses the communications device of claim 7, wherein the processor (see Fig. 13B i.e., processor 118 & Para [0148-0149]) is further configured to instruct the WLAN chip (see Fig. 13B i.e., Transceiver 120 & Para’s [0073], [0148-0149], & [0152]) to configure a first retry limit for the first packet type, (see Fig. 13B & Para [0039] i.e., The predetermined number of transmission attempts may be configurable in the 802.11 MAC, [0073-0074] i.e., The device 910 which may be an access point is configured with the retry limit in order to perform the retransmission, and thus processor 118 using software instruction will instruct the WLAN chip 120 of the configured retry limit for performing the retransmission & [0077] i.e., packet retry limit may be determined based on video gaming traffic differentiation).

wherein the first packet type comprises a voice packet or a video packet, (see Para’s [0005] & [0077] i.e., packet retry limit may be determined based on video gaming traffic differentiation).

Regarding Claim 13, Liu discloses the communications device of claim 7, where the processor (see Fig. 13B i.e., processor 118) is further configured to indicate a retry limit for the first packet type sent by the WLAN chip; (see Para’s [0005], [0039] i.e., The predetermined number of transmission attempts may be configurable in the 802.11 MAC (i.e., retry limit will be indicated within the AP for performing retransmission) and may for example, set to 7 for the non-HCF case or 4 for the HCF case & [0073] i.e., The device 910 on the wireless link (e.g., an AP or eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit is reached & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation includes retry limit for video packets of the traffic)

see Fig. 13B i.e., Transceiver 120 & Para’s [0073], [0148], & [0152]) is configured to send the packet based on the retry limit for the first packet type, (see Para’s [0039], [0073-0074], & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation includes retry limit for video packets of the traffic)  

Regarding Claim 15, Liu discloses a computer program product (see Para [0178] i.e., In addition, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium execution by a computer or processor) for packet retransmission (see Para [0073]) comprising instructions that are stored on a computer-readable medium (see Para [0178]) and that when executed by a processor (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B which may be an access point includes Processor 118 & Para’s [0073] & [0148] i.e., Also, embodiments contemplate that base stations 114a and 114b may represent, such as but not limited to…an access point…may include some or all of the elements depicted in Fig. 13B and described herein & [0178]), cause an apparatus (see Fig. 9 i.e., Access Point (AP) 910 & Fig. 13B) to be configured to: obtain a quantity of times for instructing a wireless local area network (WLAN) chip (see Fig. 13B i.e., Transceiver 120 may be a WLAN chip & Para’s [0027-0028] i.e., A WLAN in infrastructure basic service set (IBSS) mode may have an access point (AP) 170 for the basic service set (BSS) and one or more stations (STAs) 190 associated with the AP as depicted by example in Fig. 1, [0034] i.e., AP performs communications over WLAN links including selective retransmission in Fig. 2, [0073] i.e., The device 910 on the wireless link may be an AP which performs retransmission of a lost packet, [0144] i.e., The base station 114b in Fig. 13A may be an access point. In one embodiment, the base station 114b and the WTRUS 102c, 102d may implement a radio technology such as IEEE 802.11 to establish a wireless local area network (WLAN) [0148] i.e., access point (AP) may include all of the elements depicted in Fig. 13B & [0149] i.e., it will be appreciated that the processor 118 and the transceiver 120 may be integrated together in an electronic package or chip (i.e., “WLAN chip”)) to send a packet using a type field of the packet (see Para’s [0052-0053] i.e., The MAC layer 720 may locate the payload of the MPDU that has been lost, [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet, [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet) during failure of the WLAN to send the packet; (see Para’s [0008] i.e., A device may retransmit, at the MAC layer, a packet that has failed transmission, [0039] i.e., On the transmitting station side, if no ACK is received for a transmitted data frame, for example, due to transmission error or collision (i.e., “failure of the WLAN to send the packet”), the 802.11 MAC may retransmit the data frame (e.g., until an ACK is received, a predetermined time period expires or a maximum number of transmission attempts may be reached (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit)…The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit). The predetermined number of retransmission attempts may be configurable in the 802.11 MAC and may be, for example, set to 7 for the non-HCF case or 4 for the HCF case. Retransmission may be employed by 802.11 to deal with transmission errors in each transmission attempt, [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit (e.g., 7 retries in IEEE 802.11) is reached (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit), [0074] i.e., The device 1010 may perform MAC layer retransmission after reaching the maximum retransmission limit locally (i.e., the AP will obtain a quantity of times for retransmitting the packet according to the retry limit)). 

Wherein the type field indicates a packet type of the packet, (see Para [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”), [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”))

and wherein the packet type comprises a protocol type of the packet (see Para [0054] i.e., The MAC layer 720 may look at the protocol field of a packet header. The protocol field may indicate UDP (i.e., “protocol type”) & [0059])

see Para’s [0054] i.e., protocol field of packet indicates UDP (i.e., “different protocol”), [0059] i.e., UDP, [0068] i.e., A MAC layer may handle packet loss of TCP (i.e., “different protocol”) packets…The MAC layer may identify an MPDU that carries IP/TCP payload (e.g., by deep packet inspection) (i.e., “different protocol”)  & [0074] i.e., The MAC layer of the device 1010 may handle TCP (i.e., “different protocol”) packet losses).
and reinstruct (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B i.e., Processor 118 will reinstruct transceiver chip 120 to perform the retransmission & Para’s [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet after a retry limit is reached & [0149] i.e., The processor 118 may perform signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the WTRU 102 to operate in a wireless environment…The processor 118 may be coupled to the transceiver 120, & [0152] i.e., The transceiver 120 may be configured to modulate the signals that are to be transmitted) the WLAN chip (see Fig. 13B i.e., transceiver 120) to send the packet when the quantity of times is less than a first limit quantity of times, (see Para’s [0039] i.e., On the transmitting station side, if no ACK is received for a transmitted data frame, for example, due to transmission error or collision (i.e., “failure of the WLAN to send the packet”), the 802.11 MAC may retransmit the data frame (e.g., until an ACK is received, a predetermined time period expires or a maximum number of transmission attempts may be reached (i.e., “quantity of times is less than a first limit quantity of times”).…The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts (i.e., “quantity of times is less than a first limit quantity of times”). The predetermined number of retransmission attempts may be configurable in the 802.11 MAC and may be, for example, set to 7 for the non-HCF case or 4 for the HCF case. Retransmission may be employed by 802.11 to deal with transmission errors in each transmission attempt, & [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit (e.g., 7 retries in IEEE 802.11) is reached (i.e., “quantity of times is less than a first limit quantity of times”) & [0074] i.e., The device 1010 may perform MAC layer retransmission after reaching the maximum retransmission limit locally (i.e., “quantity of times is less than a first limit quantity of times”)) 

of a first type field (see Para [0054] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”), [0057] i.e., resend the lost RTP packet & [0059] i.e., The MAC layer 720 may locate the Payload Type (PT) field (i.e., “type field”), and check if the packet is a video packet (i.e., “packet type”)) for a first packet type of the packet (see Para’s [0005] i.e., video packet associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0073-0074], & [0077] i.e., Packet retry limit (i.e., includes a “first packet type”) may be determined based on video gaming traffic differentiation. Video gaming traffic (i.e., includes packets) may be differentiated based on a priority assigned to various traffic data (i.e., “packet type”). The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “packet type”)…Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class (i.e., “packet type”) may use a larger predetermined (e.g., maximum) retry limit).
wherein the one of a plurality of packet types comprises the first packet type, (see Para’s [0005] i.e., video packet (i.e., “first packet type”) associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0073-0074], & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation (i.e., includes “plurality of packet types”). Video gaming traffic (i.e., includes packets) may be differentiated based on a priority assigned to various traffic data (i.e., includes “plurality of packet types”). The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “plurality of packet types”) …Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11) (i.e., “plurality of packet types”). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit).

and wherein each limit quantity of times for at least two of the types of the packet is different from each other, (see Para [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation (i.e., packet retry limit includes “limit quantity of times for at least two packet types”). Video gaming traffic (i.e., includes packets) may be differentiated based on a priority assigned to various traffic data. The video gaming traffic (i.e., includes packets) may include one or more of the following video, audio, instructions, or commands (i.e., “at least two of the packet types”)…Video gaming traffic (i.e., includes packets) may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit (i.e., different retry limits according to priority of packets of the traffic)).

Liu does not disclose the claim feature of wherein each limit quantity of times for at least two of the protocol types of the packet is different from each other. However the claim feature would be rendered obvious in view of Park et al. US (2003/0098992).

Park discloses a respective limit quantity of times for at least the UDP protocol type of the packet is used for retransmission of UDP data (see Para’s [0025] i.e., when the status of the channel transmitting the IP/UDP/RTP data is below a lowest threshold, the retransmission unit retransmits each IP/UDP/RTP data according to lower retransmission times (e.g., a lower number of/less frequent retransmissions) than pre-set retransmission times (i.e., “limit quantity of times” for UDP protocol is used) for the IP/UDP/RTP data. Conversely, retransmits the IP/UDP/RTP according to higher retransmission times (e.g., a higher number of/more frequent retransmissions) than the pre-set retransmission times (i.e., “limit quantity of times” for UDP protocol is used)  & [0035])

(Park suggests the retransmission times (i.e., “limit quantity of times”) for the retransmission of the UDP data is determined in consideration of the monitored status of the channel (see Para [0025]), so that retransmissions can be appropriately carried out with respect to the characteristics of the data so that the data that is more influential/important/critical to restoration in case of damage/loss can be transmitted and received more stably (reliably)   (see Para’s [0013] i.e., conventionally, retransmission of damaged packets was carried out by applying a standardized retransmission method with respect to all of the data, regardless of the transmission medium and bandwidth, [0025], & [0069])

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the teachings of Liu who discloses the limit quantity of times used for the types of packets that is selected from at least two different protocols from TCP and UDP as disclosed in Liu to be modified to be based on the protocol types of the packet according to the teachings of Park who discloses using a respective limit quantity of times for at least the UDP protocol type of the packet which is used specifically for retransmission of the UDP data because the motivation lies in Park that retransmissions can be appropriately carried out (controlled) with respect to the characteristics of the data so that the data that is more influential/important/critical to restoration in case of damage/loss can be transmitted and received more stably.    

The combination of Liu in view of Park does not disclose further using a respective limit quantity of times for at least the TCP protocol type of the packet of the at least two protocol types. However the claim feature would be rendered obvious in view of McDysan et al. US (2005/0117576) 

McDysan using a respective limit quantity of times for at least the TCP protocol type of a packet (see Para [0080] i.e., If a TCP state machine detects that a particular active TCP session has had a number of transmissions in excess of an established retransmission threshold, reporting interface 102 sends a message notifying message processor 122 of external processor 42 that the TCP retransmission threshold has been exceeded, thus indicating that the TCP session has failed, & [0086] i.e., TCP retransmission notification threshold).

(McDysan suggests If a TCP state machine detects that a particular active TCP session has had a number of transmissions in excess of an established retransmission threshold, reporting interface 102 sends a message notifying message processor 122 of external processor 42 that the TCP retransmission threshold has been exceeded, thus indicating that the TCP session has failed, (see Para [0080])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the limit of quantity of times disclosed in Liu in view of Park to further use a respective limit quantity of times for at least the TCP protocol type of a packet such as the TCP 

While Park suggests using a limit of quantity of times for at least the UDP protocol type of the packet with a higher retransmission number (Park, see Para [0025]), the combination of Liu in view of Park, and further in view of McDysan does not disclose the limit quantity of times for at least the two of the protocol types is different from each other. However the claim feature would be rendered obvious in view of Kemp USP (6,621,799).  

Kemp discloses using a limited number of retransmissions for the TCP/IP protocol which is a reliable communication protocol (see Abstract i.e., The new type of protocol limits the number of retransmissions of unsuccessfully delivered data and may eventually “give up” on successfully delivering particular data and go on sending subsequent data to the destination. When a reliable communication protocol, such as TCP/IP is tunneled between two computers over a virtual connection which uses the new type of semi-reliable protocol (i.e., limited number of retransmission used in TCP), overall error control of data passing between the two components between the two computers involves elements of error control implemented by both the semi-reliable protocol and the reliable protocol & Col. 1 lines 35-65)

see Abstract & Col. 1 lines 35-65), which is a completely reliable protocol while UDP is a completely unreliable protocol (see Abstract i.e., completely unreliable protocol is UDP & Col. 1 lines 19-24 i.e., The TCP protocol provides the reliable and in-sequence delivery of data from one computer to another…The UDP protocol, on the other hand, does not provide reliable or in-sequence delivery of data)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the limit of quantity of times used for at least the UDP protocol type of the packet which may have a higher retransmission number as disclosed in Liu in view of Park, and further in view of McDysan to be different from the limit of quantity of times used for the TCP protocol which uses a limited number of retransmissions as disclosed in the teachings of Kemp which results in each limit quantity of times for at least two of the protocol types of the packet being different from each other because the motivation lies in Kemp for using a limited number of retransmissions for the TCP protocol which is a completely reliable protocol which achieves higher throughput than the UDP protocol which is a completely unreliable protocol. 

Regarding Claim 16, Liu discloses the computer program product of claim 15, wherein the instructions further cause the apparatus (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B i.e., Processor 118 & Para’s [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet after a retry limit is reached & [0148]) to discard the packet when the quantity of times reaches the limit quantity of times for the first packet type, (see Para’s [0039] i.e., The transmission of the MAC packet may be determined to have failed when an ACK message has not been received after a predetermined number of retransmission attempts…When a frame has been determined to have failed transmission, the 802.11 MAC sub-layer may drop the frame (i.e., “discarding”) and stop trying & [0073-0074])  
  
Regarding Claim 17, Liu discloses the computer program product of claim 15, wherein the instructions further cause the apparatus (see Fig. 9 i.e., Access Point (AP) 910 includes a processor & Fig. 13B i.e., Processor 118 will reinstruct transceiver chip 120 to perform the retransmission & Para’s [0073] i.e., The device 910 on the wireless link (e.g., an AP or an eNodeB) may retransmit the lost packet after a retry limit is reached & [0149] i.e., The processor 118 may perform signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the WTRU 102 to operate in a wireless environment…The processor 118 may be coupled to the transceiver 120, & [0152] i.e., The transceiver 120 may be configured to modulate the signals that are to be transmitted) to reinstruct, after a wait duration, the WLAN chip to send the packet, (see Para’s [0064] i.e., Retransmission of a lost packet may be delayed, [0065-0066] i.e., retransmission delay time & [0073])  

see Para’s [0005] i.e., video packet associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0069], [0073-0074], & [0077] i.e., video gaming traffic differentiation).

wherein the packet types further comprise at least one of a User Datagram Protocol (UDP) packet (see Para [0054] i.e., The MAC layer 720 may look at the protocol field of a packet header. The protocol field may indicate UDP, [0059], & [0146]), a Transmission Control Protocol (TCP) packet (see Para [0068] i.e., A MAC layer may handle packet loss of TCP packets), or a management frame, 

and wherein a second limit quantity of times for the voice packet or the video packet (see Para [0077] i.e., packet retry limit for voice traffic packets) is less than a third limit quantity of times for at least one other packet type, (see Para [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation. Video gaming traffic may be differentiated based on a priority assigned to various traffic data. The video gaming traffic may include one or more of the following video, audio, instructions (i.e., “other packet type”) or commands (i.e., “other packet type”)…Video gaming traffic may be prioritized based on assigned priorities in accessing the channel. For example, instructions and commands (i.e., “other packet type”) may be prioritized over audio and video (e.g., in 802.11). A higher priority traffic class may use a larger predetermined (e.g., maximum) retry limit, (i.e., second limit quantity of times for audio and video packet type is less than third limit quantity of times for instructions and commands packet type))  

Regarding Claim 19, Liu discloses the computer program product of claim 15, wherein the instructions further cause the apparatus (see Fig. 13B) to instruct the WLAN chip (see Fig. 13B i.e., Transceiver 120 & Para’s [0073], [0148-0149], & [0152]) to configure a first retry limit for the first packet type, (see Fig. 13B & Para [0039] i.e., The predetermined number of transmission attempts may be configurable in the 802.11 MAC, [0073-0074] i.e., The device 910 which may be an access point is configured with the retry limit in order to perform the retransmission, and thus processor 118 using software instruction will instruct the WLAN chip 120 of the configured retry limit for performing the retransmission & [0077] i.e., packet retry limit may be determined based on video gaming traffic differentiation).

wherein the first packet type comprises a voice packet or a video packet, (see Para’s [0005] & [0077] i.e., packet retry limit may be determined based on video gaming traffic differentiation).

Regarding Claim 20, Liu discloses the computer program product of claim 15, wherein the instructions further cause the apparatus to: indicate a retry limit for the first packet type received from the WLAN chip (see Fig. 13B i.e., Transceiver 120 & Para’s [0073], [0148], & [0152]), (see Para’s [0005], [0039] i.e., The predetermined number of transmission attempts may be configurable in the 802.11 MAC (i.e., retry limit will be indicated within the AP for performing retransmission) and may for example, set to 7 for the non-HCF case or 4 for the HCF case & [0073] i.e., The device 910 on the wireless link (e.g., an AP or eNodeB) may retransmit the lost packet at the MAC layer 960. The device 910 may retransmit the lost packet after a retry limit is reached & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation includes retry limit for video packets of the traffic)

and send the packet based on the retry limit for the first packet type, (see Para’s [0039], [0073-0074], & [0077] i.e., Packet retry limit may be determined based on video gaming traffic differentiation includes retry limit for video packets of the traffic)  

3.	Claims 6, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US (2016/0056927) in view of Park et al. US (2003/0098992), further in view of McDysan et al. US (2005/0117576), and further in view of Kemp USP (6,621,799) as applied to claims 5, 13, and 20 above, and further in view of MA et al. WO (2014/182782). 

Regarding Claims 6, 14, and 21 Liu discloses the method, communication device, and computer program product of claims 5, 13, and 20 wherein the packet types comprise a voice packet or a video packet, (see Para’s [0005] i.e., video packet associated with the failed transmission of the MAC packet, [0039], [0042-0044] i.e., identifying video packets, [0069], [0073-0074], & [0077] i.e., video gaming traffic differentiation).

see Para [0054] i.e., The MAC layer 720 may look at the protocol field of a packet header. The protocol field may indicate UDP, [0059], & [0146]), a transmission control protocol (TCP) packet (see Para [0068] i.e., A MAC layer may handle packet loss of TCP packets), or a management frame, 

While Liu discloses a second retry limit for the voice packet or the video packet (see Para [0077]), Liu in view of Park, further in view of McDysan, and further in view of Kemp does not disclose and wherein a second retry limit for the voice packet or the video packet is higher than a third retry limit for at least one other packet type. However the claim feature would be rendered obvious in view of MA et al. WO (2014/182782).

MA discloses wherein a second retry limit for the voice packet or the video packet is higher than a third retry limit for at least one other packet type (see Para’s [0033] i.e., video packets of a video application may be broken down into sub-classes based on importance level, [0037], [0041] i.e., retransmission limit may be defined for each importance level of video packets, [0043] i.e., Video traffic may be treated differently from other types of traffic (e.g., voice traffic, best effort traffic, background traffic, etc.) & [0059] i.e., Higher-priority packets (e.g., based on importance information) may be afforded more potential retransmissions, and lower-priority packets (“other packet type”) may be given fewer retransmissions).

see Para’s [0043] & [0058-0059]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the retry limit for the video packet as disclosed in Liu view of Park, further in view of McDysan, and further in view of Kemp to be higher than a third retry limit for at least one other packet type as disclosed in the teachings of MA because the motivation lies in MA that retransmission limits may be associated with an importance level of the traffic type which results in satisfying real time requirements of the prioritized video traffic. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADNAN BAIG/Primary Examiner, Art Unit 2461